SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

433
KA 11-00997
PRESENT: SMITH, J.P., LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

NICOLE L. COLUCCI, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered April 14, 2011. The judgment convicted
defendant, upon her plea of guilty, of manslaughter in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of manslaughter in the second degree (Penal
Law § 125.15 [1]). We reject defendant’s contention that her waiver
of the right to appeal was invalid (see generally People v Lopez, 6
NY3d 248, 256). The plea colloquy and the written waiver of the right
to appeal signed by defendant demonstrate that she knowingly,
intelligently and voluntarily waived the right to appeal (see People v
James, 71 AD3d 1465, 1465), and the record establishes that
“ ‘defendant understood that the right to appeal is separate and
distinct from those rights automatically forfeited upon a plea of
guilty’ ” (People v Dunham, 83 AD3d 1423, 1424, lv denied 17 NY3d 794,
quoting Lopez, 6 NY3d at 256).

     Defendant’s further contention that County Court erred in relying
upon improper statements by the prosecutor during sentencing does not
survive defendant’s valid waiver of the right to appeal “inasmuch as
defendant is essentially challenging the procedure pursuant to which
[she] was sentenced . . ., rather than the legality of the sentence .
. . ‘Because the power of the court is not implicated by [that]
challenge[ ], appellate review of [that challenge] is foreclosed by
the bargained-for waiver of [the right to] appeal’ ” (People v Adams,
64 AD3d 1186, 1187, lv denied 13 NY3d 834).

     Finally, defendant’s challenge to the severity of the sentence is
                                 -2-                           433
                                                         KA 11-00997

encompassed by her valid waiver of the right to appeal (see Lopez, 6
NY3d at 255-256; People v Hidalgo, 91 NY2d 733, 737).




Entered:   April 20, 2012                      Frances E. Cafarell
                                               Clerk of the Court